Title: To George Washington from Bartholomew Dandridge, Jr., 1 July 1799
From: Dandridge, Bartholomew Jr.
To: Washington, George

 

My dear sir,
London July 1st 1799

Mr Charles W. Valangin who will have the honor to hand you this, is the Son of Dr de Valangin an eminent & very respectable physician of this City. I have had the pleasure of his acquaintance since my first arrival in England & with great confidence take the liberty of making him known to you as an intelligent & worthy man. Mr Valangin goes to the United States with the intention of making it his permanent residence if he finds our Country to correspond with the Expectations he has formed of it. He is a man of liberal Education & has made Law & Physic his more particular Studies. He has also been engaged in & paid much attention to Agriculture which seems to be his favorite pursuit & respecting the state of which in this Country he will be able if you permit him to give you many interesting particulars which will be useful to you & our Country generally. It is his intention to purchase a Farm & establish himself in that part of the U.S. which after viewing them all he shall most approve. I have advised him however not to be in a hurry in purchasing, & he will probably find it better to rent for a year or more. I have been induced, Sir, to give Mr V—— this letter to you as I know it is yr wish to encourage the improvement of our husbandry by the introduction of farmers of good character, & as I am certain the information wch he can & is desirous to impart will amply reward any civilities that may be shewn him. He carries with him samples of many of the best seeds from this Country, of the various kinds of wheat, potatoes, turnips &ca which I have advised him in the first instance to entrust to yr care & which he will do with pleasure. With the truest respect & attachmt very sincerely Yrs

B. Dandridge

